Citation Nr: 1446342	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  14-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a service-connected deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), in which the Veteran was granted service-connection for a deviated septum with a noncompensable evaluation effective January 13, 2006.  The Veteran filed a notice of disagreement (NOD) December 2010.  A statement of the case (SOC) was provided on March 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 on April 2014.

Upon review, the Veteran previously raised the issue of entitlement to a total disability rating based on individual unemployability due to depression, an attention deficit disorder (ADD), and tinnitus.  See Application for Increased Compensation due to Individual Unemployability, dated March 2012).  The Agency of Original Jurisdiction (AOJ) denied this discrete claim of TDIU in an April 2012 rating decision.  The Veteran did not submit a notice of disagreement contesting the denial of this TDIU claim in that rating decision, nor has he advanced any new assertions that his service-connected deviated septum (which is the underlying disability at issue in the current appeal) prevents him from obtaining or maintaining gainful employment.  Given that the TDIU claim is not based upon the service-connected disability which is the subject of the initial rating claim on appeal before the Board, there is no basis upon which the Board should accept jurisdiction over the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (explaining that the proper treatment of the assertion of entitlement to TDIU can be resolved by considering the stage of the adjudication at which the issue is raised and whether or not the veteran already has a service-connected disability).  Hence, the Board determines that the issue of TDIU is not a part of the current appeal.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for asthma has been raised by the record, as shown in the Veteran's April 2014 VA Form 9 where he has asserted that such condition is secondary to his service-connected deviated septum, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).
  
Here, the Veteran was provided with a VA examination in March 2010.  At this examination, the examiner diagnosed the Veteran with a non-traumatic deviated septum.  It was noted that the Veteran was not symptomatic, as he did not have signs of polyps or blockage caused by this condition.

Although the March 2010 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  In the October 2014 informal hearing brief from the Veteran's representative, it was indicated that the Veteran was requesting a new VA examination.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected deviated septum.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Provide the Veteran an appropriate VA examination to determine the current severity of the Veteran's deviated septum. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner should take account of the Veteran's lay statements, to include such statements describing symptoms of blockage and breathing problems due to his condition.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



